Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 09, 2015

The Court of Appeals hereby passes the following order:

A15A1942. CANTRELL et al. v. HENLEY.

      The Appellee has moved to dismiss this appeal based on the Appellants’ failure
to file a brief and enumeration of errors. The appeal was docketed on June 15, 2015,
making the Appellants’ brief and enumeration of errors due by July 6, 2015. See
Court of Appeals Rule 23 (a). Appellants have not filed a brief, requested an
extension of time, or responded to the motion to dismiss. Accordingly, this appeal is
DISMISSED pursuant to Court of Appeals Rules 13, 15 (a), and 23 (a).



                                       Court of Appeals of the State of Georgia
                                                                            09/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.